El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
.Noriega & Alvarez establecieron demanda basada en un giro protestado que literalmente es como signe:
“Antonio Mayoral. — No. 3463. — Al 30 de septiembre 1921.— Ponce, P. R., 30 de agosto 1921 — Páguese a la orden de Antonio Mayoral $547.50. — Quinientos euarentisiete 50/00 dollars. Sres. Cruz & Cía. Ponce.— (f) A. Mayoral. — Conforme al 30 septiembre 1921.— Cruz & Co.
Al reverso dice:
“ (f) A. Mayoral.— (f) Angel M. Mayoral. — Pay to the order of any Bank, Banker or Trust Company for deposit to the credit of Noriega & Alvarez, Sues. — Ponce, Porto Rico.”
El pago de este giro en la fecha de su vencimiento fné ne-gado por las razones aducidas por el socio gestor de la *560compañía demandada y que han sido expresadas en el do-cumento de protesto, a saber:
"Primero: Porque la mercancía que le fué vendida y que dió origen a que se expidiera el giro que abora se cobra, no fué entre-gada por el señor Mayoral y que dicho giro fué anulado por el ven-dedor señor' Mayoral en un documento que me exhibe el señor de la Cruz y que copiado literalmente lee así: ‘Si esta mercancía no fuere, entregada seguido, será nulo un giro aceptado por los mismos que vence el 30 de septiembre por $547.50 a cuenta de esta factura. A. Mayoral.' • La factura en cuyo dorso está escrito lo anterior-mente transcrito lee como sigue: ‘ Sres. Cruz & Co., Ponce, a Antonio Mayoral, Playa Ponce. — 100 S arroz a’$4.25, $425.00; 50 ha-rina de trigo a $8.00 $400.00, $f825.00. — Playa Ponce, 30 agosto 1921.’
‘ ‘ Segundo: porque en virtud de haber sido anulado el giro pro-testado según se explica en el párrafo anterior, dicho giro le fué de-vuelto a los señores Cruz y Compañía por el señor Mayoral y te-niéndolo sobre su escritorio el referido giro los señores Cruz y Com-pañía se les desapareció del sitio indicado.”
La consideración para el traspaso de este documento por el librador al hermano y por éste a los demandantes, está demostrada no sólo por la prueba testifical sino también por un cheque que dice así:
“Ponce, P. R. agosto 31 de 1921. — No. 7521. — Banco de Ponce.'— Pagúese a la orden de Angel M. Mayoral, $517.50 Cy. Quinientos diez y siete 50/100. — Noriega Alvarez, Sucers. — Al dorso (Angel M. Mayoral. — A. Mayoral. — Cleared. — Paying teller. — Sept. 1, 1921. — • The Royal Bank of Canada. — Ponce, P. R.”
Hubo además prueba testifical para acreditar la negocia-ción del giro, abono a cuenta y subsiguiente reembolso del banco que protestó el documento. La oferta para presentar prueba documental en este sentido fué desestimada por la corte inferior a iniciativa propia basada en que ya la cues-tión había sido suficientemente considerada por la prueba testifical a que acabamos de hacer referencia.
El socio gestor de la demandante manifestó que antes de descontar el giro él llamó al gestor de la compañía deman-dada al teléfono y ratificó la aceptación de dicho giro por los *561demandados. El socio gestor de los demandados mientras declaraba como testigo no contradijo o negó directamente esta manifestación.
La corte inferior fnndó sn sentencia a favor de los de-mandados en las siguientes conclusiones:
“1. Que la acción establecida se rige por el Código de Comer-cio de P. R. — 2. Que Antonio Mayoral fué el librador de la letra de cambio en contra de Cruz & Ca. S. en C., — y aceptada por ésta a vencer el 30 de Septiembre de 1921. — Dicha letra fué endosada por Antonio Mayoral a Angel Mayoral y Angel Mayoral a Noriega y Alvarez; todos esos endosos contienen solamente la firma de los endo-santes, sin la fecha de los mismos. — 3. El artículo 473 del Código de Comercio dice: ‘ Si se omitiere la expresión de la fecha en el endoso, no se transferirá la propiedad de la letra y se entenderá como una simple comisión de cobranza.’ Visto este artículo, la corte resuelve que', la demandante Noriega & Alvarez no es dueña por con-sideración alguna de dicho documento, y sí solamente un agente para su cobro, no siendo parte interesada en el resultado de este caso.— Jurisprudencia. Tomo 83, Sentencia No. 57 del Tribunal Supremo de España, página 266 y siguiente. — Por lo que la corte, llega a la conclusión de que- la demanda debe ser desestimada, con costas a cargo de la demandante, pero sin honorarios de abogado.”
Una breve reseña de los anteriores hechos en el alegato dó los apelantes hubiera facilitado el despacho de este caso. El alegato contiene, sin embargo, el debido señalamiento de error en el cual el abogado insiste en que:
“1. La corte erró al estimar que el endoso suscrito en blanco en este caso por Antonio Mayoral no trasmitió la propiedad de la le-tra de cambio de que se trata a. favor de Angel Mayoral y que el endoso también suscrito en blanco por éste no trasmitió dicha pro-piedad a la demandante Noriega & Alvarez.
“2. La corte erró al no estimar que se probó la trasmisión de la letra por Antonio Mayoral a Angel Mayoral y por éste a Noriega & Alvarez por suficiente consideración, teniendo por tanto dicha mercantil acción contra el aceptante de dicha letra independiente-mente de la forma del endoso.
"3. La corte erró al estimar que un endosatario, aun en el caso de que el endoso deba estimarse como una simple comisión de co-branza, no tiene acción contra dicho aceptante.”
*562Los artículos 461, el párrafo 49 del 462, 463 al 467 inclusive del Código de Comercio, prescriben lo siguiente:
“Art. 461. — La propiedad de las letras de cambio se transferirá por endoso.
“Art. 462. — * * *.
“4. La fecha en que>se hace.
“Art. 463. — Si se omitiera la expresión de la fecha en el endoso, no se transferirá la propiedad de la letra, y se entenderá como una simple comisión de cobranza.
“Art. 464. — Si se pusiere en el endoso una fecha anterior al día en que' realmente se hubiere hecho, el endosante será responsable de los daños que por ello se sigan a un tercero, sin perjuicio de la pena en que incurra por el delito de falsedad si se hubiere obrado mali-ciosamente.
“Art. 465. — Los endosos firmados en blanco, y aquellos en que no se exprese el valor, transferirán la propiedad de la letra y pro-ducirán el mismo efecto que si en ellos se.hubiere escrito ‘valor re-cibido. ’
“Art. 466. — No podrán endosarse las letras no expedidas a la orden, ni las vencidas y perjudicadas.
“Será lícita la transmisión de su propiedad por los medios re-conocidos en el derecho común; y si, no obstante, se hiciere el en-doso, no tendrá éste otra fuerza que la de una simple cesión.
“Art. 467. — El endoso producirá en todos y en cada uno de los endosantes la responsabilidad al afianzamiento del valor de la le-tra, en defecto de ser aceptada, y a su reembolso, con los gastos de protesto y recambio, si no fuere pagada a su vencimiento, con tal que las diligencias de presentación y protesto se hayan practicado en el tiempo y forma prescriptos en este Código.
“Esta responsabilidad cesará por parte del endosante que-, al tiempo de transmitir la letra, haya puesto la cláusula de ‘sin mi res-ponsabilidad. ’
“En este caso, el endosante sólo responderá de la identidad de ila persona cedente o del derecho con que hace la cesión o endoso.”
Las sentencias de la Corte Suprema de España citadas por el juez sentenciador dejan mucho que desear como de-claración definitiva y terminante de la conclusión a que dicho tribunal llegó con respecto al significado del precepto legal que en ella se interpreta; pero la teoría de la corte *563inferior parece encontrar decidido apoyo en las Islas Filipi-nas, donde la cuestión levantada bajo el primer señalamiento de error que aquí se alega, lia merecido detenida considera-ción. Véanse los siguientes casos: The International Banking Corporation v. A. A. Montagne, tomo VI, Philippine Reports, 667; Warner, Barnes & Co. v. E. Diaz & Co., X, Philippine Reports, 418; Chioco v. Inchausti & Co., X, Philippine Reports, 495; The Honkong & Shanghai Banking Corporation v. F. C. Peters y E. J. Hawkes, 16 Philippine Reports, 284; N. T. Hashim & Co. v. The Estate of John Kernan, XI, Philippine Reports, 435.
Sin embargo, según el criterio que sostenemos en este caso, la resolución final de la cuestión en esta jurisdicción puede aplazarse hasta que un caso de más importancia incite el interés de los abogados a hacer una investigación más acabada de la cuestión que se discute.
Según expresa el artículo 463 supra, la omisión de la ex-presión de la fecha en un endoso, esté por otra parte fir-mado o nó en blanco, produce un doble efecto. Deja la pro-piedad de la letra en el endosante y crea una “simple comi-sión de cobranza.” Estas dos consecuencias van unidas in-separablemente y deben subsistir o desaparecer conjunta-mente. Una no es más absoluta e inevitable que la otra. Interpretada una con la otra y ambas a l'a luz del contexto, ■el precepto de que “la propiedad de la letra no se transfe-rirá,” así como la declaración de que el endoso “se enten-derá como una simple comisión de cobranza,” establece una ■condición legal prima facie. En uno u otro caso la presun-ción debe ceder a la prueba clara y convincente de la fecha real del endoso y de la existencia de una buena y suficiente ■consideración.
En el presente caso la prueba en conjunto no da lugar a ninguna duda razonable acerca de una u otra de estas cues-tiones. Puede ser y al parecer es cierto que Antonio Mayoral perpetrara un enorme fraude contra la demandada en •este caso. Pero no existe nada que demuestre que los de-*564mandantes fueran partes en el mismo o en alguna conspira-ción relacionada con él. En cnanto a ellos y los demanda-dos, el resolver que los demandantes deben sufrir la pérdida debido a un mero tecnicismo y a pesar de los hechos indis-cutibles del caso, equivaldría a una burla de la justicia.
En vista de las circunstancias no es necesario que consi-deremos los méritos del tercer señalamiento.

Debe revocarse la sentencia apelada.